Spaulding, Ch. J.,
concurring. I concur fully in the construction of the law announced in the opinion of Judge Bruce herein. While *89doing so, I think it proper to add a few words in support of the conclusions. Ho department of our state government is more intimately related to the people and to their security in dealing with corporations than is the hoard of railroad commissioners. The Constitution of the state creates this hoard, but leaves it to the legislative assembly to prescribe their duties. That body in its wisdom has seen fit to impose upon such board, supervision of the grain trade. The legislative details regarding such supervision need not he further entered into. The services of the hoard of railroad commissioners in such connection, when honestly and intelligently rendered, are of inestimable benefit to the public, and furnish it much needed protection. Their duties relating to the supervision of the grain trade correspond in that line largely to the duties of the public examiner to supervise the conduct of the business of state banks, and the object of supervision of the two lines of business is much the same, yet in some respects the need of supervision over the grain trade is far greater than the necessity for supervision over banks. Under existing conditions in this state practically all farmers, and many other residents of the state, are compelled to have dealings some time during the year with public elevators, and a very large part of the income of the farmers of the entire state comes from public elevator companies or proprietors in exchange for grain deposited in or sold to such elevators. The small grain raisers especially are at the mercy of such companies or proprietors, and are entitled to protection of the state against fraud or irresponsibility on the part of the people to whom they must dispose of their grain. The amount handled in this manner undoubtedly aggregates, on the average, something like a hundred million dollars per year, and some years considerably in excess of that figure.
The legislative assembly has, wisely, in my opinion, made some provision for. this much needed protection. Having in view the magnitude of the business, its vital relationship to the welfare of the state, the law intended to make provision for such protection should be given a liberal construction to the end that its purpose may not be defeated, and if its meaning is ambiguous it should be given such construction as will best permit the ends sought to be accomplished, and furnish most nearly the protection needed.
The order and judgment of the district court in this case went con*90siderably beyond it's proper scope, and prohibited the board from exercising jurisdiction in matters which to me seem clearly within its powers. This furnishes, however, no reason for setting aside the judgment in so far as it prohibited the attempted excess of jurisdiction on the part of the board, which I think is limited to the cancelation of the bonds in question; and if it was intended to adjudicate upon the rights of the ticket holders in the Kittler elevator as against the bonding company, this was beyond the jurisdiction of the board, at least imtil the claims of such ticket holders should be established by a judgment of a court of competent jurisdiction. In fact, as it seems to me, the claims of the parties against the bonding company would first have to be established in a court of law. This is in accordance with the terms of the bond given, which, in this respect, is conditioned that the surety “shall pay all sums for which he shall be adjudged to be liable by any of the courts of the state of North Dakota by reason of the laws of said state or the rules or regulations of said board.”
The learned trial court, however, did not limit the relief granted the surety company within the proper limits. It not only enjoined the board from attempting to enforce payment of the claims against the Kittler elevator and the surety company, and from canceling the bonds given by the surety company, but it even prohibited the board from citing before it the different elevator companies to show cause why they should not furnish additional bonds, and in fact from taking any steps in the premises.
Regarding the propriety of this court adjudicating upon the right or power of the. commissioners to approve or disapprove bonds executed by surety companies authorized to do business in the state and offered by elevator proprietors, I apprehend that the law differs materially from the law applicable to the cancelation of bonds, and that the discretion which may be exercised by the board in rejecting or disapproving bonds is much broader than that possessed by it over the subject of cancelation of bonds previously approved. I, however, see no reason why the parties to a proceeding may not, for purposes of their own, waive the right to have their cause determined upon one phase of the law and submit it on another, whether the two may harmonize or not. The respondent in this case has, by express stipulation, in effect waived its right to stand upon the law applicable to *91tbe cancelation of- bonds, and consents that tbis court may determine this controversy upon the law applicable to the power of the board to approve or disapprove bonds. This may justify ns in passing upon the power of the board in this respect, but it does not seem to me that it would justify a reversal of so much of the judgment of. the district court as was proper when the case was there submitted, and before such waiver by stipulation was made, as is claimed by appellant. This appeal was submitted and argued by both parties, more with reference to the power of approval and disapproval, than on the power to cancel bonds; and we are passing upon the contentions of the parties as presented, and which were so presented for reasons which they thought furnished sufficient grounds for such argument and presentation, all involving the powers and duties of the board of railroad commissioners 'in relation to surety bonds offered by proprietors of public elevators.